Citation Nr: 0310912	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for metabolic myopathy 
manifested by peripheral neuropathy, as a result of 
exposure to herbicides.

2.	Entitlement to service connection for degenerative 
changes of the lumbar spine.

3.	Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1994, March 1996 and August 
2001 rating decisions of the White River Junction, Vermont, 
and Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Offices (ROs).   

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on January 29, 2002.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

This case was previously before the Board and was remanded to 
the RO in July 2000.  Because of changes in the law, the case 
must again be remanded to the RO before it is ready for 
appellate review.

In December 2002, the Board informed the veteran that it was 
undertaking additional development of the issues of 
entitlement to service connection for metabolic myopathy 
manifested by peripheral neuropathy as a result of exposure 
to herbicides, entitlement to service connection for 
degenerative changes of the lumbar spine, and entitlement an 
increased evaluation for PTSD, currently rated as 50 percent 
disabling.  Specifically, additional VA medical records were 
requested, Social Security records were requested, and 
additional examinations were provided.  The Board completed 
this development.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation that authorizes the Board to undertake development 
and decide a claim based on that evidence (38 C.F.R. 
§ 19.2(a)(2)).  See, DAV v. Sec'y of Veterans Affairs, No 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he should be granted service 
connection for metabolic myopathy, service connection for 
degenerative changes of the lumbar spine, and that his PTSD 
should be rated higher than 50 percent disabling.  As 
indicated above, the Board has obtained additional evidence 
that is pertinent to this appeal.  This evidence has been 
obtained after the RO issued the most recent Supplemental 
Statement of the Case (SSOC).  Also, the RO has not reviewed 
this new evidence in the first instance and the veteran has 
not waived the right to have this new evidence considered 
originally by the RO.  The Board's authority to issue a 
decision in the first instance based on evidence developed by 
the Board has been invalidated.  The Board has obtained 
additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue a Supplemental Statement of the Case 
(SSOC) if the benefit sought on appeal remains denied.  
Accordingly, this case is remanded for the following 
additional development:

1.	The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional VA outpatient medical records, 
Social Security records, and VA examination 
reports that were obtained by the Board.  
The RO should then readjudicate the 
veteran's claims for service connection for 
metabolic myopathy manifested by peripheral 
neuropathy as a result of herbicide 
exposure, service connection for 
degenerative changes of the lumbar spine, 
and an increased rating for PTSD, currently 
rated as 50 percent disabling.  If, after 
readjudication, any benefit on appeal 
remains denied, the RO should issue an SSOC 
explaining to the veteran and his 
representative the rationale for the 
continued denial and giving them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




